Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 18, 1990, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon her acquisition of claimant’s bankrupt business, claimant’s wife hired claimant as an estimator for the corporation. During the winter months claimant was taken off the payroll, at which time he and his wife went to Florida for three or four months. On his claim for benefits, claimant stated that these layoffs were due to lack of work and he testified that he went to Florida to look for work, which he never found. The evidence in the record also reveals that during these months there was no substantial decrease in the volume of business to warrant claimant’s layoff. Under the circumstances, there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s decision that claimant went to Florida for reasons other than to seek *996employment there and that his periodic separations from employment constituted a voluntary leaving without good cause (see generally, Matter of Goggin [Ross], 79 AD2d 1057; Matter of Picardi [Levine], 51 AD2d 824; Matter of Levey [Catherwood], 33 AD2d 1066). At most this created a credibility question which was within the sole province of the Board to resolve (see, Matter of Baker [Hartnett], 147 AD2d 790, 791, appeal dismissed 74 NY2d 714). These facts also support the further conclusion that claimant made willful statements to obtain benefits (see, Matter of Valvo [Ross], 57 NY2d 116).
Weiss, P. J., Mikoll, Yesawich Jr. and Levine, JJ., concur. Ordered that the decision is affirmed, without costs.